
	

116 HR 128 : Small Business Advocacy Improvements Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 128
		IN THE SENATE OF THE UNITED STATES
		January 9, 2019ReceivedAN ACT
		To clarify the primary functions and duties of the Office of Advocacy of the Small Business
			 Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Advocacy Improvements Act of 2019. 2.Amendment to primary functions and duties of the Office of Advocacy of the Small Business Administration (a)Primary functionsSection 202 of Public Law 94–305 (15 U.S.C. 634b) is amended—
 (1)in paragraph (1), by inserting and the international economy after economy; (2)in paragraph (9), by striking complete and inserting compete; and
 (3)in paragraph (12), by striking serviced-disabled and inserting service-disabled. (b)DutiesSection 203(a) of Public Law 94–305 (15 U.S.C. 634c) is amended—
 (1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (7)represent the views and interests of small businesses before foreign governments and international entities for the purpose of contributing to regulatory and trade initiatives which may affect small businesses..
				Passed the House of Representatives January 8, 2019.Karen L. Haas,Clerk
